MEMORANDUM***
Noel Javier Salazar-Parra appeals his guilty-plea conviction and 120-month sentence for conspiracy to possess with intent to distribute cocaine, in violation of 21 U.S.C. §§ 846 and 841(a)(1).
*262Salazar-Parra seeks to challenge the denial of his motion to suppress statements and evidence in the district court. However, at the plea colloquy, Salazar-Parra acknowledged that he had entered into a plea agreement in which he waived the right to appeal his conviction and sentence. We therefore enforce the waiver and dismiss the appeal. See United States v. Nguyen, 285 F.3d 1179, 1182 (9th Cir.2000) (recognizing that waiver of appeal bars underlying challenges to conviction and sentence if waiver is knowingly and voluntarily made).
DISMISSED.

 ^his disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.